Citation Nr: 1522965	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of melanoma of the left shoulder.

2.  Entitlement to service connection for residuals of carcinoma of the nose.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the electronic claims file.  At the Veteran's hearing, he indicated that he would submit additional evidence and he waived RO consideration of this new evidence.  See 38 C.F.R. § 20.1304 (2014).

The Virtual VA paperless claims processing system contains the transcript from the June 2014 Videoconference hearing.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains VA treatment records dated from September 2009 to August 2014.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran claims that his skin cancer, diagnosed as residuals of melanoma of the left shoulder and carcinoma of the nose, is a result of service.  Specifically, he contends that his skin cancer is related to his constant sun exposure without adequate protection while serving in Vietnam as a combat engineer.  The evidence of record reveals diagnoses of melanoma of the left shoulder and carcinoma of the nose in September 2011, which were excised in November 2011.  The Veteran has submitted several buddy statements from family members in support of his claims.  These buddy statements described the Veteran's fair complexion and his attempts to protect his skin from the sun throughout his life.  The Veteran's wife and mother also indicated he had his first "tan" when he returned from his Vietnam service.  The Veteran's representative has also indicated that the Veteran's skin cancer may be related to his exposure to herbicides in Vietnam despite not being on the presumptive list.  See June 2014 Videoconference hearing testimony.

The Board notes that melanoma and basal cell carcinoma are not presumptive diseases that result from exposure to Agent Orange and other herbicides.  See 38 C.F.R. § 3.309 (e).  Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There are no etiology opinions of record with respect to the Veteran's claims for entitlement to service connection for residuals of melanoma of the left shoulder and carcinoma of the nose.  For the reasons discussed above and under the duty to assist, the RO should afford the Veteran a VA examination to determine the nature and etiology of any current residuals of skin cancer, to include a discussion of whether the Veteran's skin cancer was related to his sun or herbicide exposure in Vietnam.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, 
	schedule the Veteran for a VA examination to 
	determine the nature and etiology of his skin cancer, 
	diagnosed as melanoma of the left shoulder and 
	carcinoma of the nose.  The entire claims file, 
	including a copy of this remand, must be made 
	available to and be reviewed by the examiner.  The
   opinion must include a notation that this review took 
   place.  The examiner should indicate:

		Whether it is at least as likely as not (50
      percent probability) that the Veteran's skin 
      cancer, diagnosed as melanoma of the left 
      shoulder and carcinoma of the nose, is 
      related to his active duty service, to include sun 
      exposure or herbicide exposure in Vietnam.

The examiner should consider and address the buddy statements the Veteran provided in support of his claim. The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  
   
   If, after a review of the record, an opinion on 
   causation is not possible without resort to speculation, 
   the VA examiner is asked to clarify whether an 
   opinion on causation is beyond what may be 
   reasonably concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.   After the above development has been completed, 
	adjudicate the claims.  If any benefit sought remains 
	denied, provide the Veteran and his representative 
	with a supplemental statement of the case, and return 
	the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




